60065: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60065


Short Caption:BROWN (CHRISTOPHER) VS. WARDENClassification:Criminal Appeal - Other - Post-Conviction


Related Case(s):45026, 51847


Lower Court Case(s):Washoe Co. - Second Judicial District - CR040978Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:01/06/2014 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/06/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNevada Attorneys for Criminal JusticeRobert Arroyo
							(Special Public Defender)
						Marc Picker


Amicus CuriaeNevada District Attorneys AssociationSteven S. Owens
							(Clark County District Attorney)
						


AppellantChristopher BrownMegan Hoffman
							(Federal Public Defender/Las Vegas)
						Ryan Neil Norwood
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentE.K. McDanielMichael Bongard
							(Attorney General/Ely)
						Jeffrey M. Conner
							(Attorney General/Carson City)
						Catherine Cortez Masto
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						



14-25858: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/20/2012Filing FeeAppeal Filing fee waived.  Criminal.


01/20/2012Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)12-02000




01/20/2012Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days.12-02003




01/25/2012Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: October 31, 2011.  Court Reporter:  Captions Unlimited.  Filed in district court on: 1/25/201212-02702




02/29/2012Fast Track BriefFiled Fast Track Statement.12-06529




02/29/2012AppendixFiled Appendix to Fast Track Statement, Vol. 1.12-06530




02/29/2012AppendixFiled Appendix to Fast Track Statement, Vol. 2.12-06531




02/29/2012AppendixFiled Appendix to Fast Track Statement, Vol. 3.12-06532




02/29/2012AppendixFiled Appendix to Fast Track Statement, Vol. 4.12-06533




02/29/2012AppendixFiled Appendix to Fast Track Statement, Vol. 5.12-06534




03/01/2012AppendixFiled Supplemental Appendix to the Fast Track Statement.12-06655




03/20/2012Order/Clerk'sFiled Order Granting Telephonic Extension. Fast Track Response due: March 27, 2012.12-08751




03/27/2012Fast Track BriefFiled Fast Track Response.12-09684




04/10/2012Fast Track BriefFiled Reply to Fast Track Response.12-11449




04/10/2012Case Status UpdateFast Track Briefing Completed.


04/17/2012Order/ProceduralFiled Order Directing Full Briefing. We have concluded that full briefing of this appeal is warranted. Appellant: Opening Brief due: 30 days.12-12236




05/17/2012BriefFiled Appellant's Opening Brief.12-15779




06/18/2012BriefFiled Respondent's Answering Brief.12-19122




07/18/2012BriefFiled Appellant's Reply Brief.12-22730




07/18/2012Case Status UpdateBriefing Completed/Submitted For Decision.


06/06/2013Notice/IncomingFiled Notice of Appearance and Notice of Termination of Representation. (Attorney Ryan Norwood with the Federal Public Defender for appellant in place of Megan Hoffman with the Federal Public Defender.)13-16577




08/09/2013Order/ProceduralFiled Order Inviting Amicus Briefing. The Nevada Attorneys for Criminal Justice and the Nevada District Attorneys Association are invited to participate as amicus curiae in this appeal and to file briefs addressing the above-noted issue.  Should these organizations elect to participate as amicus curiae, they shall file and serve amicus briefs within 30 days from the date of this order.13-23419




09/06/2013Notice/IncomingFiled Notice of Amicus Curiae Participation (Marc Picker, Esq. and Robert Arroyo, Esq. as counsel for amicus curiae Nevada Attorneys for Criminal Justice).13-26344




09/06/2013MotionFiled Unopposed Motion for Extension of Time to File Amicus Curiae Brief (Nevada Attorneys for Criminal Justice).13-26345




09/09/2013Notice/IncomingFiled Notice of Appearance (Steven S. Owens, Esq. as counsel for Nevada District Attorneys Association).13-26552




09/09/2013MotionFiled Motion for Enlargement of Time (Amicus Curiae Brief for Nevada District Attorneys Association -First Request).13-26553




09/10/2013Order/ProceduralFiled Order Granting Motions. The NACJ and NDAA shall have until September 23, 2013, to file and serve their amicus briefs.13-26689




09/23/2013MotionFiled Motion for Leave to File Amicus Curiae Brief. (Attorney General)13-28421




09/23/2013BriefReceived Amicus Curriae Brief of the Office of the Attorney General of the State of Nevada in Support of Respondent. (FILED PER ORDER 9/30/13)


09/23/2013MotionFiled Motion for Leave to File an Amicus Brief in Excess of the Type Volume Limitation. (Nevada Attorneys for Criminal Justice)13-28428




09/23/2013Notice/IncomingFiled Notice of Appearance Deputy Attorney General Michael J. Bongard and Jeffrey M. Conner on behalf of the Office of the Attorney General.13-28429




09/23/2013BriefReceived Brief of Nevada Attorneys for Criminal Justice as Ammicus Curiae in Support of Appellant Christoper Brown.(REJECTED PER ORDER FILED 9/30/13).


09/23/2013BriefFiled Brief of Amicus Curiae - Nevada District Attorneys Association.13-28436




09/30/2013Order/ProceduralFiled Order Granting Attorney General's Motion to File Amicus Brief. The clerk of this court shall file the amicus curiae brief received via E-Flex from the Nevada Attorney General on September 23, 2013.13-29098




09/30/2013BriefFiled Amicus Curriae Brief of the Office of the Attorney General of the State of Nevada in Support of Respondent.13-29099




09/30/2013Order/ProceduralFiled Order Granting Motion and Rejecting Brief. The clerk of this court therefore shall reject the NACJ amicus brief received on September 23, 2013. The NACJ shall have until October 7, 2013, to file an amicus brief that complies with NRAP 32 and contains no more than 8,172 words.13-29100




10/07/2013BriefReceived Amicus Brief - Brief of Nevada Attorneys for Criminal Justice as Amicus Curiae in Support of Appellant Christopher Brown (via E-Flex).


10/09/2013BriefFiled Amicus Brief -Brief of Nevada Attorneys for Criminal Justice as Amicus Curiae in Support of Appellant Christopher Brown.13-30199




10/15/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-30773




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Monday, January 6, 2014, at 1:30 p.m. in Carson City, for 30 minutes.13-33705




11/20/2013MotionFiled Motion for Leave to Participate in Oral Argument.13-35069




11/22/2013Notice/IncomingFiled Notice of Withdrawal of Motion for Leave to Participate in Oral Argument and for Extended Oral Arguments.13-35415




12/17/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-38241




01/02/2014BriefFiled Notice of Supplemental Authority.14-00070




01/03/2014MotionFiled Emergency Motion Under NRAP 27(E) for Leave to File a Response to Appellant's Notice of Supplemental Authorities.14-00210




01/03/2014BriefReceived Amicus Curiae Office of the Attorney General's Response to Appellant's Notice of Supplemental Authorities (via E Flex).


01/06/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


08/07/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Fn11[In light of this disposition on appeal, we deny as moot the State's motion for leave to file a response to Brown's notice of supplemental authorities.] Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Gibbons/Pickering/Parraguirre/Douglas. Cherry, J., with whom Saitta, J., agrees, dissenting. 130 Nev. Adv. Opn. No. 60. EN BANC14-25858




09/02/2014RemittiturIssued Remittitur.14-28759




09/02/2014Case Status UpdateRemittitur Issued/Case Closed


09/17/2014RemittiturFiled Remittitur. Received by District Court Clerk on September 15, 2014.14-28759